DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 22 December 2021.  Claims 1, 8, and 15 are amended. No claims are canceled or added.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments regarding the previously cited prior art teaching the newly amended language, see pages 11-13, filed 22 December 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating a newly discovered reference, Liu, to teach the amended language describing using key-value pairs to translate manufacturing instructions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esposito, II et al. (U.S. Patent Publication 2017/0126785) in view of D’Amore et al. (U.S. Patent Publication 2013/0173714) and Al Sabawi (U.S. Patent Publication 2018/0183892), further in view of Liu et al. (U.S. Patent Publication 20180375942).

Regarding claim 1, Esposito disclosed a computer-implemented method comprising: 
receiving, at a computer collaboration computer (see Esposito 0028: server 20 performs collaboration functionality for user portals 14-18), an electronic digital request, from a first user interface that executes on a first user device associated with a first user, for assistance in collaborating (see Esposito 0060: processor 950 (0028: server 20 includes processor 950 of Fig. 8) receives a collaboration request from a first user on a first node 14) on an interactive digital design (see D’Amore combination below); 
wherein the electronic digital request comprises one or more collaboration parameters (see Esposito 0034: request to collaborate includes information about the collaboration project | 0084: request for proposal (RFP) includes terms and conditions, i.e. collaboration parameters, that are required for the project); 
in response to receiving the electronic digital request (see Esposito 0084: user 502 creates and uploads RFP, collaboration system parses the received RFP to compare requirements with user profiles), automatically (see Esposito 0084: intelligent agent automatically performs comparison of requirements with profiles) determining, by the computer collaboration computer, one or more designer (see D’Amore combination below) profiles (see Esposito 0084: collaboration system uses intelligent pop agent to automatically parse the contract requirements, compare the requirements with the known abilities of other users, matching the contract to applicable users, and suggesting the best users in the system for satisfying the contract | 0033: user profiles include user interests, past and present projects, samples, collaboration requirements, etc.), each designer (see D’Amore combination below) profile satisfying one or more of the one or more collaboration parameters (see Esposito 0084: system uses intelligent pop agent to parse the contract requirements, compare the requirements with the known abilities of other users, matching the contract to applicable users, and suggesting the best users in the system for satisfying the contract); 
in response to selecting a particular designer (see D’Amore combination below) profile from the one or more designer (see D’Amore combination below) profiles (see Esposito 0084: intelligent agent suggests the best users in the system for satisfying the contract): 
automatically enabling, by the computer collaboration computer, a collaboration on the interactive digital design (see D’Amore combination below) between the first user and a second user who has the particular designer (see D’Amore combination below) profile (see Esposito 0038: invitations allow access to restricted information | 0034: user indicates acceptance of collaboration request, i.e. collaboration is automatically enabled | 0084: intelligent agent suggests the best users in the system for satisfying the contract | 0086: suggested users submit proposal to requesting user and the requesting user selects the winning proposal from among the suggested users); 
wherein the collaboration between the first user and the second user comprises automatically generating and updating product description (see D’Amore combination below) data (see Esposito 0053: intelligent pop function automatically identifies new project updates | 0060: processor 950 receives modifications to collaboration-related documents, stores the modifications, and communicates the modified document to the first and second user nodes | 0077: automatic notifications regarding project changes) that are associated with the interactive digital design (see D’Amore combination below) and comprise a plurality of key-value pairs (see Al Sabawi combination below) which are translated into manufacturing instructions (see Liu combination below) for custom manufacture of the interactive digital design (see D’Amore combination below).

Esposito did not explicitly disclose that the collaborative work is “on an interactive digital design”, that the user profiles are “designer” profiles, and that the updated product data is “description data that are associated with the interactive digital design” and are “for custom manufacture of the interactive digital design”.
However in a related art of collaborative work (see Esposito abstract | D’Amore abstract), D’Amore disclosed multiple users collaborating (see D’Amore 0036) on creative works, e.g. designs, graphics, etc. (see D’Amore 0041), i.e. “interactive digital design”.  Another example of the product being designed is a beach sandal (0133) that will be manufactured by a collaborating manufacturer (0142), i.e. “for custom manufacture of the interactive digital design”.  Collaborating users include a graphic artist (see D’Amore 0118), i.e. “designer”, and are matched based on the user profiles (see D’Amore 0092).  Also, a master profile includes descriptive information associated with the collaborative projects (see D’Amore 0053), i.e. “description data that are associated with the interactive digital design”, and is automatically updated (see D’Amore 0080). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Esposito and D’Amore to further describe the types of collaborative projects and types of users.  Including D’Amore’s teachings would encourage collaboration (see D’Amore 0029) by matching experienced and less-experienced users for collaboration (see D’Amore 0113) and also by protecting IP rights through tracking of each user’s contribution in collaborative projects (see D’Amore 0028). 
Esposito-D’Amore did not explicitly disclose the product data “comprise a plurality of key-value pairs”.  However in a related art of collaborative work (see Esposito abstract | Al Sabawi abstract), Al Sabawi disclosed multiple users concurrently editing a creative work (see Al Sabawi 0057).  Collaborative works are defined according to templates which include multiple attributes associated with the elements of the collaborate work (see Al Sabawi 0026, Fig. 5).  Values are associated with attributes (see Al Sabawi 0028, Table 1) and are stored as key-value pairs (see Al Sabawi 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Esposito-D’Amore and Al Sabawi to further describe what and how to store information related to the collaborative projects.  Including Al Sabawi’s teachings would provide for efficient receipt of collaboration edits (see Al Sabawi 0058) while also ensuring allocation of legal ownership interests based on tracking the collaboration contributions (see Al Sabawi 0061)

Esposito-D’Amore-Al Sabawi did not explicitly disclose that key-value pairs “are translated into manufacturing instructions”.  However in a related manufacturing art (see Liu 0006), Liu disclosed using a key-value pair dictionary when converting and sending commands to machine tools for performing operations (see Liu 0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Esposito-D’Amore-Al Sabawi and Liu to further describe how manufacturing instructions are sent to the manufacturing machines. Including Liu’s teachings would enable communication with machine tools (see Liu 0009) and also increase the types of machining devices that are able to be used for manufacturing products (see Liu 0016).

Regarding claim 8, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above.  Esposito-D’Amore-Al Sabawi-Liu further disclosed one or more non-transitory computer readable storage media storing one or more instructions which, when executed by one or more processors, cause the one or more processors to perform the method of claim 1 above (see Esposito 0028: server 20 performs collaboration functionality, server 20 includes storage device 962 storing instructions performed by processor 950). The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above.  Esposito-D’Amore-Al Sabawi-Liu further disclosed a computer collaboration computer comprising:
a memory unit (see Esposito 0028: storage device 962 on server 20);
one or more processors (see Esposito 0028: processor 950 on server 20); and
a computer collaborator (see Esposito 0028: server 20 performs collaboration functionality) performing the method of claim 1 above.
The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 2, Esposito-D’Amore-Al Sabawi-Liu disclosed the computer-implemented method of claim 1, further comprising: 
in response to selecting the particular designer profile from the one or more designer profiles (see Esposito 0084: intelligent agent suggests the best users in the system for satisfying the contract | D’Amore 0118: collaborating users include a graphic artist, i.e. “designer”): 
automatically generating, by the computer collaboration computer, an electronic digital collaboration invitation (see Esposito 0037: generating invitations for users to obtain access to restricted information of collaborative work) and transmitting the electronic digital collaboration invitation to a second user interface executing on a second user device associated with the second user having the particular designer profile (see Esposito 00037: sending invitation to other users | 0118: send invitation to graphic designer that matches collaboration project’s parameters | 0084: intelligent agent automatically identifies matching users, contract’s RFP is sent to the identified applicable users inviting them to submit proposals for the project); 
in response to receiving an acceptance of the electronic digital collaboration invitation (see Esposito 0038: invitations allow access to restricted information | 0034: user indicates acceptance of collaboration request | 0060: users provide responses to collaboration request | 0036: terms for collaboration include request, negotiation, and agreement): 


granting the second user access to the product description data (see Esposito 0038: invitations allow access to restricted information | 0060: users provide responses to collaboration request and obtain access to collaboration documents) as an editor (see Esposito 0052: collaborators are able to edit); 
transmitting, from the computer collaboration computer to the second user device associated with the second user, the product description data for rendering the interactive digital design in the second user interface executing on the second user device (see Esposito 0060: accessing collaborative work files, sharing modifications to the collaborative files | D’Amore 0114: rendering modifications); 
receiving a first modification to the interactive digital design from the second user interface (see Esposito 0060: processor 950 receives modifications to collaboration-related documents); 
automatically generating first updated product description data by updating the product description data based on the first modification (see Esposito 0060: processor 950 receives modifications to collaboration-related documents and stores the modifications) and propagating the first updated product description data to the first user interface and to the second user interface (see Esposito 0060: processor 950 receives modifications to collaboration-related documents, stores the modifications, and communicates the modified document to the first and second user nodes) to cause the first user interface and the second user interface to update their displays of the interactive digital design based on the first updated product description data (see D’Amore 0114: rendering modifications | Al Sabawi 0045: update user displays with changed info).
The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 9, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 16, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 3, Esposito-D’Amore-Al Sabawi-Liu disclosed the computer-implemented method of claim 2, further comprising: 
in response to receiving an editing request from the first user interface to edit the interactive digital design (see Esposito 0049: users submit bids that are requests to be included in the collaboration, i.e. editing request | 0060: submitting collaboration request, collaboration involves modifying, i.e. editing, project documents): 
granting the first user access to the first product description data (see Esposito 0038: invitations allow access to restricted information | 0060: users provide responses to collaboration request and obtain access to collaboration documents) as an editor (see Esposito 0052: collaborators are able to edit); 
transmitting, from the computer collaboration computer to the first user device associated with the first user, the first updated product description data for rendering the interactive digital design in the user interface executing on the first user device (see Esposito 0060: accessing collaborative work files, sharing modifications to the collaborative files | D’Amore 0114: rendering modifications); 
receiving a second modification to the first updated product description data from the first user interface (see Esposito 0060: processor 950 receives modifications to collaboration-related documents); 
automatically generating second updated product description data by updating the first product description data based on the second modification (see Esposito 0060: processor 950 receives modifications to collaboration-related documents and stores the modifications) and propagating the second updated product description data to the first user interface and to the second user interface (see Esposito 0060: processor 950 receives modifications to collaboration-related documents, stores the modifications, and communicates the modified document to the first and second user nodes) to cause the first user interface and the second user interface to update their displays of the interactive digital design based on the second updated product description data (see D’Amore 0114: rendering modifications | Al Sabawi 0045: update user displays with changed info).
The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 10, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 17, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 4, Esposito-D’Amore-Al Sabawi-Liu disclosed the method of claim 1, wherein granting access to the product description data is based on a role assigned a user, wherein the role is selected from one or more of: a customer role, a customer support agent role, a graphics designer role (see D’Amore 0118: User3 is a creator of a comic book text and wishes to collaborate with a graphic artist | 0119: User4 receives invite for User3’s project and accepts the invitation | 0120: User4 is able to access project data after accepting the invitation, user4 is granted access based on their role as a graphic artist), a customer peer role, or a custom product artist role. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 11, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 18, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 5, Esposito-D’Amore-Al Sabawi-Liu disclosed the method of claim 1, wherein a designer profile, of the one or more designer profiles, comprises one or more of: a designer name, one or more designing styles, one or more color palettes, one or more media, one or more design samples (Esposito 0071: user profiles include work samples), one or more designer’s specialties, one or more designer’s availabilities, one or more designer’s ratings (Esposito 0071: user profiles include user ratings), or one or more designer’s scores. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 19, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 6, Esposito-D’Amore-Al Sabawi-Liu disclosed the method of claim 1, wherein the electronic digital request for the assistance in collaborating on the interactive digital design is received from the first user interface in response to the first user selecting, from the first user interface, one or more of: an explicit request selector, an assistant search selector, a help selector, a helpful tool selector, an exploring option selector, a text chat channel selector (see Esposito 0044: user initiates a message thread asking for assistance in resolving an issue), a video chat channel selector, an email selector. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.



Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 20, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 7, Esposito-D’Amore-Al Sabawi-Liu disclosed the method of claim 3, wherein each of the first modification and the second modification is transmitted (see Esposito 0060: processor 950 receives modifications to collaboration-related documents, stores the modifications, and communicates the modified document to the first and second user nodes | 0079: detailed report describing changes) as a serialized key-value pair (see Al Sabawi 0026, Fig. 5: multiple attributes associated with the elements of the collaborate work | 0028, Table 1: values are associated with attributes | 0033: attribute information are stored as key-value pairs | 0053: elements include ordinal attributes, e.g. first, second, etc.) and associated data that capture details of a modification (see Esposito 0060: processor 950 receives modifications to collaboration-related documents, stores the modifications, and communicates the modified document to the first and second user nodes | 0079: detailed report describing changes);
wherein each of the first modification and the second modification is transmitted to a product options framework that manages the interactive digital design and the product description data of a product description (see Esposito 0060: processor 950 receives modifications to collaboration-related documents, stores the modifications, and communicates the modified document to the first and second user nodes | D’Amore 0053: descriptive information associated with the collaborative projects);
wherein each of the first modification and the second modification is stored in a journaled list associated with the product description (see Esposito 0079: detailed report describing project changes, e.g. modifications to project files | Al Sabawi 0049, Table 4: journaled list of edits by multiple users associated with a particular project);
wherein each of the first modification and the second modification is used to modify a single product attribute of the interactive digital design (see Al Sabawi 0026, Fig. 5: multiple attributes associated with the elements of the collaborate work | 0051: modifying attributes | 0046: editing project elements).
The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Regarding claim 14, the claim contains the limitations, substantially as claimed, as described in claim 7 above and is rejected under Esposito-D’Amore-Al Sabawi-Liu according to the rationale provided above. The motivation to combine Esposito, D’Amore, Al Sabawi, and Liu is the same as that presented in claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        28 May 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452